MILLER, Judge,
dissenting.
I agree that the board erred in refusing to consider whether applicant performs a “service” within the meaning of the Trade*945mark Act; that, contrary to the board, the question “can properly be considered inter partes”; and that this goes to the question of which party was the prior user. Accordingly, the case should be remanded for the board’s discussion and decision on the question. , .
Failing this, I am persuaded that applicant’s “in house” clerical acts in processing “fringe benefit” annuity plans for its own employees (and for those of its subsidiaries and affiliates) and their surviving beneficiaries is not a “service” with respect to which service mark rights may vest. The majority’s response that the Trademark Act makes no distinction on the basis that the services are not applicant’s principal trade or business simply begs the question of whether the processing of such fringe benefit annuity plans is a “trade or business” for purposes of the Trademark Act.1 The majority further begs the question by saying that the Trademark Act does not preclude registration simply because the services are offered only to a limited segment of the public. Applicant’s employees (and the employees of its subsidiaries and affiliates) and their surviving beneficiaries do not constitute “a limited segment of the public” insofar as applicant is concerned.
When the Trademark Act was enacted, Congress was not concerned with the private employees of the owner of a mark. At the time the bill passed the House (H.R. 1654, 79th Cong., 1st Sess. (1945)) Congressman Lanham, himself, stated:
Mr. Speaker, the purpose of the measure is to protect honest business and also to protect the purchasers of commodities so that they may know the origin of the goods they were buying.
91 Cong.Rec. (Part 2) 1724 (1945). This view was underscored by the Senate report accompanying the bill. The Committee on Patents stated its belief that the bill accomplished two purposes:
One is to protect the public so it may be confident that, in purchasing a product bearing a particular trade-mark which it favorably knows, it will get the product which it asks for and wants to get. Secondly, where the owner of a trademark has spent energy, time, and money in presenting to the public the product, he is protected in his investment from its misappropriation . . . . [Emphasis supplied.]
[1946] U.S.Code Cong. Service p. 1274.
Although the majority’s statement that the term “services” in the Trademark Act should be liberally construed is correct, it stretches “liberalism” to the breaking point to fail to recognize the difference between public goodwill (which is protected by registration of a service mark) and goodwill among the private employees of the owner of the mark.
The majority’s suggestion that applicant’s mark functions “to indicate origin” (to its employees), even though “an employee may know that the services are provided by [applicant]” is self-contradictory. And it is pure conjecture for the majority to say that the knowledge of applicant on the part of ex-employees and the beneficiaries of employees “would be far from certain.”

. Such processing of applicant’s annuity plans is, as the majority points out, “totally separate from the sale of applicant’s products.” The sale of goods clearly is a “trade or business” insofar as the public is concerned; whereas, the processing of applicant’s annuity plans is not.